Fourth Court of Appeals
                               San Antonio, Texas
                                     January 9, 2020

                                   No. 04-19-00393-CV

                               STATE FARM LLOYDS,
                                     Appellant

                                            v.

                                   Stephen A. VEALE,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10370
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before February 12, 2020. No further extensions absent
extraordinary circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court